The State o




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 13, 2015

                                       No. 04-15-00299-CR

                                    Louis Leo CHRISTINA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR4887
                              Jefferson Moore, Judge Presiding

                                         ORDER
        On May 6, 2015, appellant filed his notice of appeal. On July 10, 2015, the court reporter
responsible for preparing the reporter’s record in this appeal filed a notification of late record,
stating that the appellant has failed to pay or make arrangements to pay the fee for preparing the
reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court